UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6249



JERRY LYNN HIGH,

                                                Plaintiff - Appellant,

          versus


DIANA MORGAN,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-799)


Submitted:   August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Lynn High, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jerry Lynn High appeals the district court’s judgment

dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint.                We

have   reviewed   the      record   and     find   no    reversible     error.

Accordingly, we dismiss the appeal as frivolous for the reasons

stated by the district court.        See High v. Morgan, No. CA-03-799

(E.D.N.C. Dec. 11, 2003). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument    would   not    aid   the

decisional process.



                                                                      DISMISSED




                                    - 2 -